     Case 2:18-cr-00490-GW Document 115 Filed 08/11/21 Page 1 of 2 Page ID #:619




 1

2
                                                                    F~L~D
 3                                                       CLERK, U.S. DISTRICT COURT

 4
                                                                AUG I 12021
5
                                                        CENTR."' t   T~iC OF CALI;'ORhJIA
                                                        I3Y                      ~Lr'UTY
 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,        )      Case No.   a ; ~ ~'C2-'~ p~"~w

12                     Plaintiff,      )     ORDER OF DETENTION AFTER HEARING
                                                (Fed.R.Crim.P. 32.1(a)(6)
13                v.                   )          18 U.S.C. § 3143(a)
                            ~t _               Allegations of Violations of
14    N p~v~C~~   ~P~f•vQ   l$N~c~,    )
                                       )
                                               Probation/Supervised Release
                                                       Conditions)
15                     Defendant.      )

16
           On arrest warrant issued by the United States District Court for
17
     the          ~~~                      involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.     The court finds that no condition or combination of
20
                  conditions will reasonably assure:
21
                  A.   ( ~ the appearance of defendant as required; and/or
22
                  B.   (,    the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     Case 2:18-cr-00490-GW Document 115 Filed 08/11/21 Page 2 of 2 Page ID #:620




 1        2.    The Court fConcludes:

 2              A.    ( ~~ Defendant has failed to demonstrate by clear and

 3                         convincing evidence that~e is not likely to pose

 4                         a risk to the safety of any other persons or the

 5                         community.     Defendant poses a risk to the safety

 6                         of other persons or the community based on:



 8

 9

10

11

12              B.    ( ✓) Defendant has failed to demonstrate by clear and

13                         convincing evidence thatshe is not likely to flee

14                         if released.     Defendant poses a flight risk based

15

16                                               u            -

17

18

19

20

21              IT IS ORDERED that defendant be detained.

22

23         DATED:      lIl/~

24

25                                              O ORABLE JACQU  NE CHOOLJIAN
                                                 ited States agistrate Judge
26

27

28

                                            2
